DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205246451 U, hereafter “451”  in view of CN 104236974 A, hereafter “974”.
	Regarding claim 1, “451” discloses a Biaxial Stretching Testing Device For Fabric Coating Film Material, and Has Cross Coating Fabric Membrane Material Test Element That Is Set With Clamping Section By Welding Size Membrane Material And Connected To Rectangular Strip Portion, with features of the claimed invention.  “451” teaches a double-cross composite fabric membrane biaxial tensile strength test piece (see, for example, see paragraph 0007), comprising a core region and four cantilevers, wherein the four cantilevers extend 5outwards around the core region and form a cross shape, each cantilever is connected to the core region via an edge transition region (see figure 1).  It can be seen from figure 1, that during a tensile test, the cantilever transfers a tensile force from a biaxial testing machine to the transition region, the tensile force is applied to the core region, which is a biaxial tensile test core region, and tensile damage first occurs in the core region.   
	“451” fails to teach that an end portion of the cantilever is a clamping section provided with a clamping end rubber rod, which is used for connecting to a clamp of a biaxial tensile testing machine; and wherein the clamping section is three-layered, the cantilever and the edge transition 15region are double-layered, the core region is single-layered, and the edge transition region is in the shape of a quadrangle rounded at four corners.
	Such arrangement in biaxial tensile testing devices, however, is well known.  “974”, for example, is presented to show a similar arrangement.  “974” discloses a Cross-shaped Sample For Biaxial Mechanical Test. The whole sample is cross-shaped and comprises four loading arms, wherein each loading arm is provided with a loading arm hollow area (element 2), the tail end of each loading arm is a loading arm clamping end (related to element 1), and a transition area is arranged between roots of every two adjacent loading arms. It is  formed by mixing a laminating a fiber cloth and polymer matrix with each layer laminated in a certain direction. “974” is silent on the specific thickness of the layers and the clamping rod.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify “451” using teachings of “974”, to provide for layered clamping end sections with rubber end in order to provide for more securely connection.
	Regarding claim 4, “451” shows that the cantilever is provided with a plurality of slits (element 4), which 1320238-148225-USare parallel to the length direction of the cantilever.
	Regarding claim 5 “451” shows that the material of the double-cross composite fabric membrane biaxial tensile strength test piece is a fabric membrane, and the length direction of the cantilever is parallel to the warp or weft direction of the fabric membrane.
	Regarding claim 6, “974”  shows that a rounded corner is formed between two adjacent cantilevers, and a region in which the rounded corner is located between the two adjacent cantilevers is double-layered.

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-10 for the specifics of the  method of manufacturing is allowed over the prior art of the record.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, July 16, 2022